DETAILED ACTION
Claims 1-7, 9-13, 16, 18, and 27-32 are presented for examination. Claims 1, 10, and 29 stand currently amended. Claims 31 and 32 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
The misnumbering of claim 31 and 31 (should be 32) necessitates a §112(d) as stated below.
Response to Arguments
Applicant's remarks filed 12 May 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8 argues:
In particular, the Examiner cites the "determining .... latent values ... " and "normalizing .... " steps in the claims as falling within "mathematical concepts."
Applicant disagrees with the Examiner. Although the claim limitations are based on mathematical concepts, the mathematical concepts are not recited in the claims such that any mathematical concepts would be preempted by the claims.
This argument is unpersuasive.
Latent values are values defined by a particular mathematical relationship, similar to how a mathematical ratio is a value defined by the respective ratio. See e.g. Specification [0034]. Because latent values are defined according to a mathematical relation they are a mathematical concept. Mathematical concepts cover mathematical relationships. See MPEP §2106.04(a)(2)(I)(A).
Accordingly, determining latent values is a mathematical concept broadly recited to cover every possible manner of calculating the corresponding latent value. This explicitly preempts every possible formulae or equation for calculating this mathematical value which itself defines a mathematical relationship. Therefore, the Examiner has determined the claims do more than recite merely using a mathematical calculation but are instead directed towards reciting a mathematical concept.
Further evidence is found in Specification [0033] “A ‘tensor’ can be a mathematical object.” Specification [0034] states “Tensor factorization may be capable of learning connections among known values in a tensor in order to infer missing or latent values.” This explicitly links the latent values to these calculated mathematical objects.
Applicant remarks page 10 further argues:
Similarly, here, concepts such as "nodes," "edges," "multiplex graphs" and a "graph learning model" may be based on mathematical concepts such as graphs, but they do not constitute a mathematical concept such as a math equation.
This argument is unpersuasive.
Nodes and edges of a multiplex graph are not merely based on mathematical concepts. They are themselves mathematical concepts. In particular, they are defined by matrices. Specification [0031] states “The same concept can be extended to multigraphs and graphs with loops by storing the number of edges between each two vertices in the corresponding matrix element, and by allowing nonzero diagonal elements.” A matrix is an explicit mathematical construction. The nodes/vertices and edges of these matrices/multiplex graphs are accordingly explicit elements of that mathematical construct. It is mathematics per se.
Applicant remarks page 10 further argues:
The Examiner is taking the position that "the category of mathematical concepts is broader than equations per se and explicitly includes mathematical calculations."
Applicant disagrees ….
MPEP §2106.04(a)(2)(I) which states “The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.” Equations is not the only thing listed.
Applicant remarks pages 10-11 further argues:
Applicant previously amended independent claim 1 to recite "determining, by the processing computer, different community groups including nodes and at least part of the user data in the multiplex graph using a graph learning model." Like Example 39, the incorporation of artificial intelligence techniques such as graph learning into the claim should clearly make the claims patent eligible.
This argument is unpersuasive.
The claim language “using a graph learning model that is a machine learning model” corresponds with disclosure from Specification [0024] a “community may be identified from a graph using a graph learning algorithm, such as a graph learning algorithm.” Specification [0020] defines “Machine learning that involves learning patterns from a topological graph can be referred to as ‘graph learning.’” Nowhere does the Specification recite “graph learning model.” Using a mathematical algorithm, i.e. a graph learning algorithm, is an explicit recitation of mathematical subject matter.
Alternatively, even if arguendo the “using a graph learning model that is a machine learning model” is interpreted as an additional limitation under steps 2A(ii) and 2B; then this recitation is merely a general instruction to make the determination of community groups within the technological environment of “using a machine learning model.” Merely limiting to a particular technological environment fails to integrate the claim into a practical application. See MPEP §2106.05(h). No particular machine learning model is indicated by the claims except to the extent that the explicitly mathematical limitations may be considered part of a broader machine learning algorithm. An extremely general recitation to “use” machine learning is insufficient to render a claim eligible subject matter.
Applicant remarks page 11 further argues:
At page 3 of the Office Action, the Examiner refers to MPEP 2106.05(a) as stating that an improvement to a "technical field" is a requirement for patent eligibility. While an improvement to a technical field is one way to satisfy the patent eligibility requirement, it is not the "only" way to do so.
Examiner was clearly responding to Applicant’s argument regarding an alleged “benefit” provided by Applicant’s invention. Examiner interpreted “benefit” as most closely matching the “improvement to a technical field” criteria outlined by MPEP §2106.05(a) because that is the only category which discusses any kind of improvement and “benefit” is nearly synonymous with “improvement.”
Obviously MPEP §2106.05(a) is only one of many eligibility criteria. It just happened to most closely correspond with Applicant’s argument which themselves failed to explicitly identify any particular eligibility criteria in that respective argument.
Applicant remarks page 12 further argues:
the present claims provide for a "practical application" under Step 2A- Prong 2. … the alleged abstract idea is clearly integrated into a "practical application," since the combination of limitations in the claims provide for practical benefits. … See also paragraphs [0105], [0109] and [0110] of the specification for further explanations of "practical applications" provided by embodiments of the invention.
This argument is unpersuasive.
Applicant fails to identify what the alleged “practical application” is and Examiner refuses to speculate as to the presence of an unidentified practical application when Applicant appears unable to identify it.
Applicant remarks page 12 further argues:
For example, as explained at paragraphs [0140] and [0141] of the specification, embodiments of the invention can adjust any scoring to account for any perceived deficiencies in a particular community of entities, so allow for more accurate processing or corrections to take place. 
This argument is unpersuasive.
Here, improvements to “adjust any scoring” is an improvement to the calculations. Improved mathematical calculations are not patent eligible subject matter.
Applicant remarks page 12 further argues:
The Examiner previously stated that an improved mathematical concept is not a practical application. Applicant disagrees for reasons of record.
See e.g. Parker v. Flook, 437 US 584, 595 (1978).
Applicant remarks page 13 further argues:
As a first example, the claim elements clearly "apply[] the judicial exception with, or by use of, a particular machine," as the claims recite computer components.
This argument is unpersuasive.
MPEP §2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).”
Applicant remarks page 13 further argues:
As a second example, the claim elements clearly "add[] a specific limitation other than what is well-understood, routine and conventional in the field" or "add[] unconventional steps that confine the claim to a particular useful application."
This argument is unpersuasive.
Applicant’s argument here neither identifies any specific limitation as confining the claim to a particular useful application nor does Applicant’s argument identify what the alleged practical application is. Accordingly, Applicant’s argument Applicant's arguments fail to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims overcomes the §101 abstract idea rejection.
The limitations listing found at remarks page 14 is both not specific as it recites practically all the limitations of claim 1, nor is the listing identifying limitation which are “additional” under §101. It does not matter whether a limitation is considered routine convention, or well understood if that limitation is itself the identified abstract idea.
Applicant remarks page 15 further argues:
At page 5 of the Office Action, the Examiner states the following:
[quotation omitted]
Applicant submits that this statement clearly shows the Examiner's improper bias towards the claims. The Examiner states that because the CyberSource case related to an invention related to fraud detection and credit cards, and because Applicant's specification mentions credit cards, the claims are patent ineligible. Clearly, there is not "business" exception to the patent law, and there is no basis in the law for characterizing claims as patent ineligible, because an Applicant's specification recites an embodiment that relates to fraudulent payment transactions. The claims broadly include inventions that can more accurately identify failures such as computer failures or anomalies such as fraud in systems (see paragraphs [0109] and [0110] of the specification). The Examiner's basis for using CyberSource's disclosure of credit card transactions as being a basis for concluding that the current claims are patent ineligible is improper. 
This argument is unpersuasive.
Clearly, Cybersource is not the sole basis for Examiner §101 rejection. Cybersource is considered informative for interpreting one claim limitation, currently found in dependent claim 31. Furthermore, citation to any respective caselaw is additional to Examiner’s rational based on the framework as outlined in MPEP §2106. Removing every single reference to case law from Examiner’s rejection does not leave Examiner’s rejection lacking any foundation as it is firmly grounded foremost by the guidance found in the MPEP.
Examiner also includes mention of Cybersource because Examiner has included a complete quotation from MPEP 2106.05(g) which itself cites Cybersource. Clearly, Examiner reliance upon the MPEP as a source of Examination guidance is not in error. See MPEP Forward “the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “determining, by the processing computer, different community groups….” This appears to be typographic error for “determining
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 31 (second instance) has been renumbered 32.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13, 16, 18, 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP §2106).
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A method comprising: …
determining, …, a multiplex graph with the user data, the multiplex graph comprising a plurality of nodes with multiple edges of different types connecting the nodes in the plurality of nodes;
determining, …, latent values of nodes of the multiplex graph;
determining, …, different community groups including nodes and at least part of the user data in the multiplex graph using a graph learning model that is a machine learning model;
normalizing, …, the latent values of the nodes in sets of nodes within each of the different community groups in the multiplex graph;
A multiplex graph is a mathematical construction. “Determining” latent values based on a multiplex graph and data is an explicit recitation of performing a mathematical calculation to “determine” said latent value. See further dependent claim 2.
Determining community groups encompasses a mental process in the form of performing an evaluation. Combining a mathematical concept abstract idea with a mental process abstract idea is a combination of abstract ideas which overall remains a recitation of abstract ideas.
The claim language “using a graph learning model that is a machine learning model” corresponds with disclosure from Specification [0024] a “community may be identified from a graph using a graph learning algorithm, such as a graph learning algorithm.” Specification [0020] defines “Machine learning that involves learning patterns from a topological graph can be referred to as ‘graph learning.’” Nowhere does the Specification recite “graph learning model.” Using a mathematical algorithm, i.e. a graph learning algorithm, is an explicit recitation of mathematical subject matter.
Alternatively, even if arguendo the “using a graph learning model that is a machine learning model” is interpreted as an additional limitation under steps 2A(ii) and 2B; then this recitation is merely a general instruction to make the determination of community groups within the technological environment of “using a machine learning model.” Merely limiting to a particular technological environment fails to integrate the claim into a practical application. See MPEP §2106.05(h). No particular machine learning model is indicated by the claims except to the extent that the explicitly mathematical limitations may be considered part of a broader machine learning algorithm. An extremely general recitation to “use” machine learning is insufficient to render a claim eligible subject matter.
Normalizing the latent value is an explicit mathematical operation. See further dependent claim 8.
These fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
receiving, by a processing computer, a processing request message comprising user data from a remote server computer;
…, by the processing computer, …
and transmitting, by the processing computer, a processing response message comprising at least one normalized latent value to the remote server computer,
wherein the remote server computer performs additional processing based upon the at least one normalized latent value.
Receiving a processing request comprising user data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering.
The recitation regarding “by the processing computer” and “remote server computer” are a generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” or “remote server computer” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f). These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Transmitting a message comprising the determined latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” Mere instructions to “transmit” the result of the abstract idea corresponds with mere instructions to “output” the result of the abstract idea. Thus, transmitting a message comprising the determined latent value is insignificant extra-solution activity. See MPEP §2106.05(g).
The server performing “additional processing” based upon the calculated result of the abstract idea is amounts to a recitation to “apply it.” The claim provides no indication as to what additional processing is performed or how the calculated normalized latent value is used within those process(es). See MPEP §2106.05(f).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
receiving, by a processing computer, a processing request message comprising user data from a remote server computer;
…, by the processing computer, …
and transmitting, by the processing computer, a processing response message comprising at least one normalized latent value to the remote server computer,
wherein the remote server computer performs additional processing based upon the at least one normalized latent value.
Regarding “by the processing computer” and “performs additional processing” the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer. See MPEP §2106.05(f).
Receiving a processing request comprising user data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering. MPEP §2106.05(g) and CyberSource provide Berkheimer evidence regarding data gathering of “user data.”
Transmitting a message comprising the determined latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” The specific example listed in MPEP §2106.05(g) of merely outputting the result of an abstract idea provides the Berkheimer evidence regarding transmitting a message comprising the result of the abstract idea.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2 The method of claim 1, wherein determining latent values further comprises: generating, 
and performing, 
Strikethroughs indicate additional limitations not directed towards an abstract idea, discussed below under step 2A(ii))
Generating the matrices are explicit generation of mathematical subject matter. Performing tensor factorization is an explicit mathematical operation(s).
These mathematical matrix operations falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
…, by the processing computer, …
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f).
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
…, by the processing computer, …
Here, the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method of claim 1 further comprising: filtering, 
Strikethroughs indicate additional limitations not directed towards an abstract idea, discussed below under step 2A(ii)).
Filtering the graph includes mathematical operations of ‘filtering’ according to various mathematical criteria.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
…, by the processing computer, …
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
…, by the processing computer, …
Here, the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method of claim 1 further comprising: comparing, …, the user data to previously stored user data in a data store to determine most recent user data;
wherein determining latent values associated with the processing request message is based on the most recent user data and the multiplex graph;
Comparing data to determine most recent data is a comparison of, i.e. timestamps, to determine which timestamp is greater. A greater/less than comparison is a mathematical comparison.
As discussed above, the determination of the latent value is a mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
and storing, by the processing computer, the most recent user data in the data store.
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer.
A generic recitation of “storing” data is a generic recitation of performing a generic computer function. Generic recitations of generic computer functions with generic computer hardware fails to shows an improvement to technology. See MPEP §2106.05(a) last example (vii) citing Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). Accordingly, this amounts to mere instructions to implement the abstract idea on a computer.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
…, by the processing computer, …
and storing, by the processing computer, the most recent user data in the data store.
Regarding “by the processing computer,” the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer. Regarding “storing … the most recent user data” MPEP §2106.05(d) specifically lists as an example “iv. Storing and retrieving information in memory” citing Versata.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
5. The method of claim 4, further comprising: retrieving, by the processing computer, the previously stored user data and the multiplex graph from the data store.
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer.
Retrieving previously stored data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
5. The method of claim 4, further comprising: retrieving, by the processing computer, the previously stored user data and the multiplex graph from the data store.
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the processing computer” is mere instruction to implement the abstract idea on a computer.
Receiving a processing request comprising user data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering. MPEP §2106.05(g) and CyberSource provide Berkheimer evidence regarding data gathering of “user data.” Furthermore, MPEP §2106.05(d) specifically lists as an example “iv. Storing and retrieving information in memory” citing Versata.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The method of claim 4, wherein the multiplex graph includes data regarding users associated with the remote server computer.
The multiplex graph/matrix is a mathematical construction which comprises mathematical subject matter.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method of claim 4, wherein the latent values correspond to latent variables of risk score adjustors and wherein the at least one normalized latent value corresponds to a latent variable of a normalized risk score adjustor corresponding to a user of the user data.
Stating the mathematically calculated latent values correspond with a respectively named mathematical latent variable remains a mathematical concept. That is, a “variable” is mathematical.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. The method of claim 1, … and adjusts a risk score corresponding to a user's request using the normalized latent value.
Adjusting the risk score according to the mathematical value is a further mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
9. The method of claim 1, wherein the remote server computer receives the at least one normalized latent value….
The recitation regarding “the remote server computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done by “the remote server computer” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f).
Receiving the normalized latent value corresponds with generic recitation of outputting the result of the abstract idea. The calculated normalized latent value is the result of the identified mathematical concept. Mere instructions to ‘output’ the result of an abstract idea is insignificant extra-solution activity. See MPEP 2106.05(g).
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
9. The method of claim 1, wherein the remote server computer receives the at least one normalized latent value….
Regarding the “remote server computer,” the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer.
Regarding receiving the latent value, MPEP 2106.05(d)(II) first example states:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); ….
Accordingly, receiving data values (i.e. normalized latent values) with a computer is explicitly recognized as a well‐understood, routine, and conventional functions when recited at a high level of generality as they are here. 

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 10-13, 16 and 18:
Claim 10 is substantially similar to claim 1 above and is rejected for the same reasons.
The recitation regarding “a processor” and “computer-readable medium” are a generic recitation of a computer at a high level of generality. Saying the method is done “a processor” or with “code” on a ”computer-readable medium” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f). These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 11-13, 16 and 18 are substantially similar to claims 2-4, 7 and 9 above and are rejected for the same reasons.

Claim 27 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 27 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the additional processing comprises transmitting an alert comprising the at least one normalized latent value to a remote computer.
Transmitting or outputting the result of an abstract idea is insignificant post solution activity. The normalized latent value is the result of the mathematical calculations comprising the abstract idea. See MPEP §2106.05(g).
The recitation of the “remote computer” is a generic recitation of a computer. Mere instruction to implement an abstract idea on a computer fails to render it eligible. See MPEP §2106.05(f).
Claim 27 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
wherein additional processing comprises transmitting an alert comprising the at least one normalized latent value to a remote computer.
MPEP §2106.05(d)(II)(i) states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network.” Accordingly, a generic recitation of transmitting an alert consisting of the normalized latent value data is recognized as well‐understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim 28 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 28 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the additional processing comprises performing a fraud analysis using the at least one normalized latent value.
A generic recitation of “using” the result of an abstract idea amounts to no more than a recitation to “apply it.” Mere instruction to apply an abstract idea without more fails to render a claim eligible. See MPEP §2106.05(f). Notably the claim fails to teach how the fraud analysis is performed other than somehow applying the result of the calculated normalized latent value. The performance of the fraud analysis may itself encompass further mathematical concepts but it is not necessary for this rejection to demonstrate this. It is sufficient to identify that the claimed recitation of “using” the normalized latent value is mere instruction to “apply it.” See Id.
Claim 28 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the analysis under step 2B is the same as step 2A(ii) as Berkheimer evidence is not required under MPEP §2106.05(f) rationale.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 29 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Claim recites:
29. The method of claim 1, wherein the additional processing comprises authorizing the processing request message….
Providing approval or authorization for a transaction or processing request, recited at a high level of generality, is a fundamental economic activity. Combining a recitation of another abstract idea remains a recitation of an abstract idea.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 29 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… and transmitting a response message comprising the at least one normalized latent value.
Transmitting a response message comprising the determined normalized latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” Mere instructions to “transmit” the result of the abstract idea corresponds with mere instructions to “output” the result of the abstract idea. Thus, transmitting a message comprising the determined latent value is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 29 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
and transmitting a response message comprising the at least one latent value.
Transmitting a message comprising the determined latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” The specific example listed in MPEP §2106.05(g) of merely outputting the result of an abstract idea provides the Berkheimer evidence regarding transmitting a message comprising the result of the abstract idea.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim 30 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 30 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
30. The method of claim 1, wherein the processing request message is received from the remote server computer via a communications network comprising the Internet.
Mere instruction to apply an abstract idea using a generic computer on the internet fails to amount to significantly more than the identified abstract idea. See MPEP §2106.05(f).
Claim 30 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
30. The method of claim 1, wherein the processing request message is received from the remote server computer via a communications network comprising the Internet.
Regarding receiving messages over the Internet, MPEP 2106.05(d)(II) first example states:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); ….
Accordingly, receiving data values (i.e. processing request message) with a computer is explicitly recognized as a well‐understood, routine, and conventional functions when recited at a high level of generality as they are here. 

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 31 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
31. The method of claim 1, wherein the latent values are risk score adjustors,
and wherein the additional processing includes adjusting a risk score using the at least one normalized value,
and then determining whether or not to authorize a transaction based on the adjusted risk score.
Latent values which are risk score adjustor values are mathematical values.
Processing of “adjusting” a risk score is an adjustment of a value using the normalized value. This is a mathematical calculation to determine the new/adjusted value. Explicit recitations of mathematical calculations are mathematical concepts.
Determining whether or not to authorize a financial transaction (i.e. a “loan” Specification [0117]) is a “fundamental economic activity” and a “commercial interaction.” This falls into the category of methods of organizing human activity which has been recognized as an abstract idea. See MPEP §2106.04(a)(2)(II). See also Dealertrack, Inc. v. Huber, 674 F. 3d 1315 (Fed. Cir. 2012).
This falls within the mathematical concepts and methods of organizing human activity groupings of abstract ideas. See MPEP §2106.04(a)(2). Note, a claim which recites multiple groupings of abstract ideas recites an abstract idea. See MPEP §2106.04(a).
Claim 31 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 31 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 32 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
[[31.]] 32. The method of claim 1, wherein the latent values are computer failure risk score adjustors,
and wherein the additional processing includes adjusting a computer failure risk score using the at least one normalized value,
and then determining whether or not to replace a computer or generate new routing tables for computers in a network.
Latent values which are risk score adjustor values are mathematical values.
Processing of “adjusting” a risk score is an adjustment of a value using the normalized value. This is a mathematical calculation to determine the new/adjusted value. Explicit recitations of mathematical calculations are mathematical concepts.
Determining whether or not to replace a computer or reset routing tables is a mental process in the form of an evaluation.
This falls within the mathematical concepts and mental processes groupings of abstract ideas. See MPEP §2106.04(a)(2). Note, a claim which recites multiple groupings of abstract ideas recites an abstract idea. See MPEP §2106.04(a).
Claim 32 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 32 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Allowable Subject Matter
Claims 1-7, 9-13, 16, 18, and 27-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this Office action.
A statement on reasons for indication of allowable subject matter was previously presented in the office action dated 23 February 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        18 May 2022